Citation Nr: 9923028	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-07 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly compensation based on the loss 
of use of both hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1954 to May 
1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.

This claim was previously before the Board and was the 
subject of a February 1999 remand which requested that the 
veteran be scheduled for a VA examination to determine 
whether his disabilities resulted in the loss of use of his 
hands.  That development has been completed and this claim is 
before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The evidence shows that the veteran has limitation of 
motion of both hands such that active range of motion may not 
be measured, and that he is unable to perform any fine or 
gross activity with his right hand.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the loss of use of both hands are met.  38 U.S.C.A. 
§§ 1114, 5107 (West 1991); 38 C.F.R. §§ 3.350, 4.63 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has lost the use of both hands 
such that no function remains other than that which would be 
equally well served by an amputation stump with use of a 
suitable prosthetic appliance as the result of his service-
connected rheumatoid arthritis, and the special monthly 
compensation for loss of use of both hands is warranted.  
After a review of the record, the Board finds that the 
veteran's contentions are supported by the evidence, and his 
claim is granted.

The veteran has established entitlement to service connection 
for rheumatoid arthritis, evaluated as 40 percent disabling; 
for anxiety reaction with conversion features, evaluated as 
30 percent disabling; and for postoperative right inguinal 
herniorrhaphy with keloid formation, atrophy of right 
testicle, and history of duodenal ulcer, evaluated as 
noncompensably disabling.  The veteran has established 
entitlement to a combined disability rating of 60 percent, as 
well as entitlement to special monthly compensation on 
account of the loss of use of a creative organ and a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities.

The Board notes that if a veteran, as the result of service-
connected disability, has suffered the anatomical loss or 
loss of use of both hands, he shall be paid monthly 
compensation as provided by 38 U.S.C. § 1114(m) (1999).  See 
38 C.F.R. § 3.350(c)(i) (1998).  The regulations provide that 
loss of use of a hand or foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function of the hand or foot, whether 
the acts of grasping, manipulation, etc., in the case of the 
hand, or of balance and propulsion, etc., in the case of the 
foot, could be accomplished equally well by an amputation 
stump with prosthesis.  Complete ankylosis of two major 
joints of an upper extremity well be taken as loss of use of 
the hand.  38 C.F.R. § 4.63 (1998).

An April 1999 VA hand, thumb, and fingers examination, shows 
that the veteran was 64 years old.  He was diagnosed with 
rheumatoid arthritis while in service and had established 
service connection for rheumatoid arthritis.  He was also 
diagnosed with osteoarthritis of multiple joints by X-ray.  
The veteran had not worked for several years due to pain and 
swelling in his hands and was not able to hold onto a job for 
any length of time.  It had been several years since the 
veteran had worked. 

The veteran complained of severe pain, stiffness, and 
swelling in both hands, both shoulders, and at times in both 
elbows, as well as unspecified joints of the lower 
extremities.  He stated that the swelling was worse the day 
of the examination and that he also had severe stiffness.  He 
stated that he was on several medications in the past and 
that he was presently on Ibuprofen, Hydrocortisone cream, 
Cimetidine, and anti-hypertensive medications.  He stated 
that he had difficulty taking care of himself and that his 
wife helped him.  He also had difficulty holding onto a spoon 
or fork, and lifting it due to lack of strength in the hand 
and pain in the wrists, hands, and fingers.  He stated that 
the right hand and wrist were much worse.  He also stated 
that the pain had spread to both wrists, more frequently than 
usual in the past and he had noticed severe swelling in both 
wrists and a cystic appearance in the dorsum of the wrists 
bilaterally at times.  It was sometimes worse than others and 
it was painful to the touch.

Physical examination found the veteran alert and oriented 
times three.  He walked with a normal gait pattern, but 
slowly.  He held his upper extremities in abduction position 
with fingers in flexion position.  He had moderate to severe 
discomfort and difficulty removing his shirt.  He had 
difficulty unbuttoning and buttoning the shirt.  He could not 
remove the pull-on shirt due to difficulty in grasping the 
shirt and raising the shoulders.

Examination of the right hand found severe soft tissue 
swelling noted in all fingers and at the metacarpophalangeal 
joints of the right hand and moderate swelling in the wrists.  
There was a tender area over the dorsum of the wrists, just 
distal to the carpal bone which was swollen.  First and 
second metacarpophalangeal joints were reddish.  Range of 
motion was severely limited.  Opposition of the thumb to the 
fingers was difficult and he was very sensitive to the touch.  
The joints were somewhat warm to touch.  Active range of 
motion was severely limited and was not able to be measured.  
Passive range of motion with extreme pain was possible with 
right little finger extension to 0 degrees and flexion to 80 
degrees.  The rest of the fingers at the metacarpophalangeal 
joints showed extension to -30 degrees and flexion to 60 
degrees.  The veteran was in severe discomfort during the 
range of motion examination.  Right ulnar deviation passively 
was to 20 degrees.  Radial deviation was to 10 degrees.  
Flexion was to 40 degrees.  Extension was to 10 degrees with 
severe pain.  The veteran was not able to perform a range of 
motion actively such that it could be measured with a 
goniometer.  No subcutaneous nodules were felt, however it 
was difficult to examine due to severe tenderness and soft 
tissue swelling.  Ulnar deviation of all fingers was noted.  
Functionally, grasp was poor in right wrist and he was able 
to touch the fingertips with the thumb, although with 
difficulty.  Sensory function showed hypersensitivity to 
pinprick and functionally he had difficulty holding any 
objects.  Supination was extremely limited at about 50 
degrees, however pronation was 80 degrees.  He had difficulty 
keeping the right hand in supination position.  The examiner 
stated that it was not feasible to answer the hypothetical 
question of whether the loss of function in the right hand 
was such that no effective function remained other than that 
which would be equal to that of an amputation stump at the 
site, below the elbow with the use of a suitable prosthetic 
device.  However, the examiner stated that the veteran was 
not able to perform any fine or gross activities with his 
right hand.

Examination of the left hand showed that the left wrist and 
hand also had soft tissue swelling and tenderness, however 
the right was worse than the left.  There was limited active 
range of motion, however the examiner was still not able to 
measure with a goniometer since the veteran could not sustain 
the position.  Passive range of motion for left wrist flexion 
was 15 degrees.  Extension was 30 degrees.  Ulnar deviation 
was 30 degrees.  Radial deviation was 15 degrees.  Range of 
motion in little finger extension was 0 degrees.  Flexion was 
90 degrees.  The rest of the fingers at the 
metacarpophalangeal joint were -30 degrees of extension and 
60 degrees of flexion.  Proximal interphalangeal joint range 
of motion was about 10 degrees, but could not be accurately 
measured due to severe pain.  The same applied to the 
proximal interphalangeal joints of the right hand.  
Absolutely no measurements were obtained at the DIP joint 
except visibly there was a little motion for passive range 
now which was associated with severe pain.  There was mild 
wasting of the thenar eminence noted on the left side.  
Tinel's sign was extremely positive with tingling sensation 
and also pain in the wrist.  As mentioned in the right hand 
and right wrist, there was swelling in the middle of the left 
wrist on the dorsum just distal to the carpal bones that was 
tender.  Palpation of the fingers at the metacarpophalangeal 
joints, proximal interphalangeal joint, and DIP joint was 
severely tender and second and third metacarpophalangeal 
joints were reddish.  Grip in the left hand was fair.  
Pronation was to 90 degrees.  Supination was to 60 degrees 
with severe discomfort.  Ulnar deviation was noted of all 
fingers.  The examiner again stated that is was not feasible 
with medical certainty to answer the hypothetical question of 
the loss of function in the left hand and whether it was 
equal to the amputation stump at the site below the elbow 
with the use of a suitable prosthetic device.

X-rays of both wrists and hands were ordered.  X-ray of the 
left hand showed some narrowing of the DIP joint space of the 
thumb, and some narrowing of the IP joint space of the fourth 
digit.  No fractures of dislocations were seen.  X-ray of the 
right hand showed narrowing of the DIP joints of the first, 
second, and third digits.  There was some narrowing of the 
PIP joint space of the second digit with some osteophyte 
formation around the area.  The changes were obviously due to 
arthritic disease.  No fractures were seen.  X-ray of the 
right wrist showed slight amount of narrowing of the 
radiocarpal joint space, with no fractures or dislocations 
seen.  X-ray of the left wrist showed a slight amount of 
narrowing of the radiocarpal joint space, with no fractures 
or dislocations seen.

The veteran was seen to occupational therapy for splint 
evaluation and Isotoner glove and home exercise program with 
activities of daily living evaluation for bathroom transfers 
and adaptive equipment.  Several hours after he was evaluated 
in occupational therapy, he was provided with adaptive 
equipment with home exercise program.  At that time, it 
appeared that the veteran had performed to some extent better 
and it was the hope of the examiner that he would continue to 
be independent in at least most of his activities of daily 
living, however, the examiner felt that it was not feasible 
to state with any medical certainty that his functional 
status would continue to be the same during flare ups.  
Review of previous lab reports reflected positive rheumatoid 
factor and elevated ESR indicating rheumatoid arthritis.  The 
examiner provided an impression of rheumatoid arthritis and 
osteoarthritis of multiple joints.

The Board finds that the evidence shows loss of use of both 
hands, and establishes entitlement to special monthly 
compensation therefor.  Although the examiner failed to 
properly perform his job, and his examination should be 
considered inadequate due to his failure to render the 
opinions requested by the Board, the Board finds that his 
examination report contains enough evidence to grant the 
benefit sought.  The evidence shows that the veteran is 
incapable of fine or gross activities with his right hand.  
The evidence also shows that the veteran did not have 
measurable range of active motion of the left hand.  At his 
July 1998 videoconference hearing before the undersigned, the 
veteran offered credible testimony as to the pain and the 
limitation of function, especially for grasping and holding 
things.  The evidence shows that the veteran is incapable of 
some of the activities of daily living and has difficulty 
shaving and dressing himself.  He has difficulty eating.  
However, he can pick up a pencil and occasionally drive short 
distances.  Based upon this evidence, the Board finds that 
the evidence shows that the veteran suffers severe deficits 
in grasping, manipulation, and other hand functions which 
results in no effective function remaining other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with use of a 
suitable prosthetic appliance.  The Board has resolved all 
benefit of the doubt in the favor of the veteran in rendering 
this opinion as the evidence is essentially in equipoise.

Accordingly, the Board finds that the criteria for 
entitlement to special monthly compensation based on the loss 
of use of both hands are met, and the veteran's claim 
therefor is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.  38 U.S.C.A. 
§§ 1114, 5107 (West 1991); 38 C.F.R. §§ 3.350, 4.63 (1998).


ORDER

Entitlement to special monthly compensation based on the loss 
of use of both hands is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

